PER CURIAM.
Mitchell Wayne Schaefer appeals from the judgment order of the district court revoking his term of supervised release and sentencing him to twenty-four months imprisonment. Schaefer claims that the district court’s order is plainly unreasonable because the sentencing range of the guidelines was eight to fourteen months.
This court has previously held that the policy statements of Chapter Seven of the U.S. Sentencing Guidelines Manual are not binding on the courts. See United States v. Davis, 53 F.3d 638, 640 (4th Cir.1995). Schaefer’s five separate and unrelated violations of the terms of his supervised release provide ample support for the action of the district court, and Schaefer’s sentence is statutorily supported. See 18 U.S.C. § 3583(e)(3) (2000). Accordingly, we affirm the judgment of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.